Citation Nr: 1041930	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease ("COPD") (claimed as shortness of breath), to 
include as a result of asbestos exposure.

4.  Entitlement to service connection for hepatitis B (claimed as 
an enlarged liver).

5.  Entitlement to service connection for a dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1969.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied entitlement to 
service connection for the aforementioned claims.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the St. Petersburg 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims folder.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the Veteran 
does not have a current diagnosis of COPD or any other chronic 
respiratory disease related to an in-service injury or disease, 
to include exposure to asbestos during service.
2.  The medical evidence of record indicates that the Veteran 
does not have a current diagnosis of hepatitis B, hepatitis C, or 
any other chronic liver disease.

3.  The Veteran is not shown by the probative evidence of record 
to have a dental disability for which compensation is payable, 
and he has not been shown by the probative evidence of record to 
have sustained a dental injury during service.


CONCLUSIONS OF LAW

1.  Neither COPD, nor a chronic respiratory disease, was incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304 (2010).

2.  Neither hepatitis B, nor any other chronic liver disorder, 
was incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for service-connected compensation for a dental 
disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).




a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary of VA (the "Secretary") during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini, 
effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated January 2007, the Veteran was informed of the 
types of evidence needed in order to substantiate his claims of 
entitlement to service connection, as well as the division of 
responsibility between the appellant and VA for obtaining the 
required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  
This letter also afforded the Veteran appropriate notice per 
Dingess/Hartman, supra.


      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records and a transcript of the hearing before the 
Board.  Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
referenced any outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims that have not already 
been associated with the claims folder.

The Board observes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, the Board has determined that an examination is not 
warranted for the Veteran's claims of entitlement to service 
connection for COPD, hepatitis B, because there is no medical 
evidence of record to suggest that either of these disorders had 
their onset in service, and there is no competent evidence 
showing that the Veteran has a current diagnosis of either 
disease.   Moreover, there is no competent evidence that the 
Veteran has a dental disability for which compensation is 
payable, or that he has a current dental disability that is a 
residual of a combat wound or other trauma in service.  See 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
 
A.  Entitlement to service connection for COPD (claimed as 
shortness of breath), to include as a result of exposure to 
asbestos.

The Veteran contends that, while serving aboard the USS Guadalupe 
in the waters off the coast of Vietnam, he was exposed to 
asbestos while sleeping under asbestos-wrapped pipes and through 
the breathing of asbestos dust particles below deck.  See Board 
hearing, April 2010.  He claims that this exposure contributed to 
his having COPD and/or a chronic respiratory disorder manifested 
by shortness of breath.

As an initial matter, the Board notes that there is no specific 
statutory guidance with regard to asbestos-related claims, nor 
has the Secretary promulgated any regulations with regard to such 
claims.  VA has, however, issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) ("DVB Circular") provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual.   

The VA Veteran's Benefits Administration Manual M21-1 ("VBA 
Manual M21-1"), Part VI, Chapter 7, Subchapter IV, § 7.21 
(October 3, 1997) provides that inhalation of asbestos fibers can 
produce fibrosis and tumors, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusion and fibrosis, pleural plaques, mesotheliomas of pleura 
and peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate), are also associated with 
asbestos exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See VBA Manual M21-1, 
Part VI, Subchapter IV, § 7.21(a).

The applicable section of M21-1 also notes that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products, such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to the attention of the medical community because the latent 
period for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  Also of 
significance is the fact that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  See VBA Manual M21-1, Part VI, Chapter 7, Subchapter 
IV, § 7.21 (b).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), 
however, the Court found that provisions in former section 7.68 
(predecessor to § 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos in such persons.  
Accordingly, medical-nexus evidence is required in claims for 
asbestos-related diseases related to alleged asbestos exposure in 
service.  See VAOGCPPREC 
04-00.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
Symptoms and signs may include dyspnea on exertion and end-
respiratory rales over the lower lobes.  Clubbing of the fingers 
occurs at late stages of the disease.  Pulmonary function 
impairment and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See VBA 
Manual M21-1, Part VI, § 7.21(c).

The Board will first address the issue of whether the Veteran had 
a probable exposure to asbestos, or an incurrence or aggravation 
of a respiratory disorder in service.

In this regard, the Board notes that the Veteran's service 
treatment records are negative for any complaints of, treatment 
for, or a diagnosis of a chronic respiratory disorder during 
service, to include COPD or asbestosis.  Review of his service 
personnel records indicates his military occupational specialty 
(MOS) was that of a yeoman, which he admitted during his hearing 
before the Board, mainly involved clerical and administrative 
office work.  Despite the Veteran's assertion, there is no 
evidence in these records to substantiate his claim of having 
been exposed to asbestos by sleeping under asbestos-wrapped 
pipes.  Nevertheless, the Board accepts the Veteran's assertions 
that he slept under asbestos-wrapped pipes with dust from the 
pipes, with some asbestos exposure.

The claims folder reveals that, following service, the Veteran 
neither sought treatment for, nor was diagnosed with, a 
respiratory disorder until December 1996, when he underwent a 
chest x-ray, which revealed mild chronic changes and no definite 
evidence of active pulmonary infiltrates.  A subsequent chest CT 
scan in May 1999 revealed negative findings for lung nodules, 
with no evidence of endobronchial lesions or other significant 
findings.  The examiner also indicated that, while there was very 
minimal linear increased density in one lobe, it was most likely 
related to scarring.  Although the Veteran now claims that he has 
been told that he has "asthma or something" (Board hearing 
transcript, April 2010), the  claims folder contains no evidence 
showing that the Veteran has a current diagnosis of COPD, asthma 
or any other respiratory disease.

Based on a review of the complete evidence, the Board concludes 
that the probative evidence of record weighs against the 
Veteran's claim of entitlement to service connection for COPD, to 
include as a result of asbestos exposure.  As noted above, there 
is no competent evidence that the Veteran was diagnosed with COPD 
or any other chronic respiratory disease during service, and the 
current treatment reports of record show that he does not have a 
current diagnosis of a respiratory disorder.  Although the 
Veteran claims to suffer from shortness of breath, such condition 
is not in and of itself a disorder, but rather a symptom.  As 
noted above, the threshold requirement for service connection to 
be granted is competent medical evidence of the current existence 
of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Shedden v. Principi, supra.  Thus, without a competent diagnosis 
of a disability, there is no basis upon which to grant service 
connection.

In addition to the medical evidence, the Board has also 
considered the Veteran's claims that he has a respiratory 
disorder as a result of asbestos exposure.  In this regard, the 
Board is cognizant that the Court has repeatedly held that a 
veteran is competent to describe symptoms of which he or she has 
first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board finds shortness of breath is the type 
of symptom the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As such, his assertions are entitled 
to some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

However, the Court has also held that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking shortness of breath to 
unproven asbestos exposure, or minimal asbestos exposure forty 
years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As a result, his assertions do not 
constitute competent medical evidence.  In addition, despite his 
contention that he was told by a doctor that he had asthma, the 
Board assigns no probative weight to this statement, as the Court 
has held that "the connection between what a physician said and 
the layman's account of what he purportedly said," when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  

Finally, the Board notes in passing that the medical evidence 
shows that the Veteran had a previous history of smoking at least 
one pack of cigarettes per day for many years.  See private 
treatment records, July 1993.  Although the Veteran has not 
specifically asserted that he has a respiratory disorder as a 
result of smoking, VA regulations mandate (for claims received by 
VA after June 9, 1998) that a disability will not be considered 
service connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products 
during service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300(a) (2010).

Accordingly, the Board concludes that the preponderance of the 
evidence does not support the Veteran's claim of entitlement to 
service connection for COPD or a chronic respiratory disorder, to 
include as a result of asbestos exposure.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

B.  Entitlement to service connection for hepatitis B (claimed as 
an enlarged liver).

The Veteran contends that he has a current diagnosis of hepatitis 
B and an enlarged liver, which he says could only have come from 
his tour of duty in the Republic of Vietnam.  See statement from 
Veteran, December 2006.

While it is not clear that the Veteran has specifically alleged 
exposure to herbicides as the cause of his claimed disorder, the 
Board notes that the RO adjudicated his claim as one of 
entitlement to service connection based on Agent Orange exposure.  
In this regard, the Board notes that VA regulations provide 
presumptive service connection on the basis of herbicide exposure 
for specified diseases manifested to a degree of 10 percent or 
greater within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  They also provides presumptive service 
connection on the basis of herbicide exposure for each additional 
disease that the Secretary determines in regulations prescribed 
under this section warrants a presumption of service-connection 
by reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period (if 
any) prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchi, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), ischemic heart disease (including coronary artery 
disease), Parkinson's Disease, and B cell leukemia (such as hairy 
cell leukemia).  38 C.F.R. § 3.309(e) (2010).  

The Board notes that "service in Vietnam" includes service in 
the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  38 
C.F.R. § 3.313.  However, the VA General Counsel has determined 
that the regulatory definition, which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within the 
boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, 
the General Counsel has concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran whose 
only contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  A showing of actual 
duty or visit to the Republic of Vietnam is required to establish 
qualifying service in Vietnam.

In this case, the Veteran's service personnel records show that 
he served in the Navy aboard the USS Guadalupe.  A January 2007 
National Personnel Records Center response stated that they were 
unable to determine whether or not the Veteran had in-country 
service in the Republic of Vietnam, but noted that he did in fact 
serve on the USS Guadalupe, which was in the official waters of 
the Republic of Vietnam on various dates between May 1967 and 
October 1969. 

The evidence of record, however, does not show that the Veteran 
ever set foot in Vietnam.  His service personnel records do not 
indicate that he was ever on leave or otherwise absent from the 
ship during any of the periods when it was in the waters of 
Vietnam, and his service treatment records do not include any 
entries from Vietnam, or any injuries or complaints that would 
indicate his presence in Vietnam.  In addition, the Veteran does 
not actually claim that he ever set foot in Vietnam or that he 
served on a "brown water" naval vessel that navigated within 
the inland waterways of Vietnam.  Therefore, there is no 
presumption he was exposed to Agent Orange by virtue of service 
in Vietnam. 

The Veteran did, however, receive a Vietnam Service Medal.  The 
issue of presumptive exposure to herbicides in veterans who 
received the Vietnam Service Medal was the subject of Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In Haas, the Court held that 
held that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, 4.08(k)(1)- (2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the Vietnam 
Service Medal for purposes of service connection for diseases 
associated with herbicide exposure.  However, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
upheld VA's requirement that a veteran must have been present 
within the land borders of Vietnam at some point in the course of 
his or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 
1168 (2008).  Therefore, the Veteran's receipt of the Vietnam 
Service Medal also does not entitle him to a presumption of 
exposure to Agent Orange.

In this case, service aboard the "blue water" naval vessel, USS 
Guadalupe, in the waters off the coast of Vietnam is not, in and 
of itself, sufficient to establish presumptive exposure to Agent 
Orange.  See Haas v. Peake, supra; see also VAOPGCPREC 27-97 
(July 23, 1997).  Accordingly, the evidence of record does not 
show that the Veteran ever served within Vietnam as defined by VA 
for the purposes of determining presumptive exposure to Agent 
Orange.  Accordingly, he is not presumed, under 38 U.S.C.A. § 
1116(f), to have been exposed to herbicide agents, to include 
Agent Orange.

However, as noted above, even if the Veteran were shown to have 
been exposed to herbicides, either on a presumptive basis or 
through direct contact (see Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994) (the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a claimant from establishing service connection 
with proof of actual direct causation)), VA regulations do not 
provide presumptive service connection for hepatitis B.

Thus, in order to warrant service connection for hepatitis B, the 
Veteran must show (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the in-
service incurrence of the disease; and (3) medical evidence of a 
nexus between the claimed disease and the current disability.  
See Gutierrez v. Principi 19 Vet. App. 1, 5 (2004).

In this case, a review of the Veteran's service treatment records 
shows no evidence that he was ever diagnosed with, or treated for 
hepatitis B, hepatitis C or any other liver disease.  Indeed, his 
September 1969 service separation examination report revealed 
normal findings in all areas, including the endocrine system.  

Post service treatment reports also fail to show that he has been 
diagnosed with hepatitis B or hepatitis C.  While the Veteran has 
submitted private medical records, which purport to show that he 
has a diagnosis of a liver disease, these reports actually show 
just the opposite.  Although treatment records from Dr. Sung Jo 
Kim, dated May 1999, revealed a diagnosis of fatty liver, 
subsequent tests, dated November 2001, specifically indicate that 
the Veteran "was negative for chronic liver disease."  Although 
these treatment notes state that the Veteran used to drink 
alcohol, and that a blood workup was performed to test for 
cirrhosis of the liver, these tests were apparently negative.  
Similarly, VA treatment records dated November 2007 show that 
hepatitis B antibodies were not detected, and that his hepatitis 
C test was negative.

Based on a review of the complete evidence, the Board concludes 
that the probative evidence of record weighs against the 
Veteran's claim of entitlement to service connection for 
hepatitis B, to include as a result of herbicide exposure.  As 
noted above, there is no competent evidence that the Veteran was 
diagnosed with hepatitis B or any other chronic liver disease 
during service, and the current treatment reports of record show 
that he does not have a current diagnosis of a chronic liver 
disease.  As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Shedden v. Principi, supra.  Thus, without 
a competent diagnosis of a disability, there is no basis upon 
which to grant service connection.

While the Board notes that it has considered the Veteran's claims 
that he has hepatitis B as a result of service, as noted above, 
the Court has held that a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise.  See 
Jandreau v. Nicholson, supra.  As a result, his assertions do not 
constitute competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the 
evidence does not support the Veteran's claim of entitlement to 
service connection for hepatitis B or a chronic liver disorder, 
to include as a result of herbicide exposure.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).
C.  Entitlement to service connection for a dental injury.

The Veteran claims that, during active duty service aboard the 
USS Guadalupe, he sustained injuries to his mouth and teeth when 
his upper left teeth were knocked through his lower left lip 
after he was accidently struck by a shell casing.  See statement 
from Veteran, December 2006; Board hearing transcript, April 
2010.  He further states that the injury to his lip was repaired 
by stitches performed by the pharmacist's mate.  

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may only receive treatment, and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible where the lost masticatory 
surface cannot be restored by suitable prosthesis, and when the 
bone loss is a result of trauma or disease but not the result of 
periodontal disease. 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

In the VA benefits system, dental disabilities are treated 
differently from most medical disabilities.  Generally, as noted 
above, replaceable missing teeth will be considered service-
connected solely for purposes of determining entitlement to 
dental examinations or outpatient dental treatment under the 
provisions of Chapter 17, Title 38, United States Code.  See also 
38 C.F.R. § 3.381.  In other words, treatable carious teeth, 
replaceable missing teeth, and periodontal disease in general, 
are not considered disabilities for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. § 
4.150 (2010), Diagnostic Codes 9900 through 9916.  Compensation 
is only paid for tooth loss due to loss of substance of the body 
of the maxilla or mandible without loss of continuity (as a 
result of trauma) or disease, such as osteomyelitis (inflammation 
of the bone due to infection), and not for the loss of alveolar 
process (the ridge on the surfaces of the upper (maxilla) and 
lower (mandible) jaws containing the tooth sockets) as a result 
of periodontal disease, since, as noted above, such loss is not 
considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Thus, in order to obtain service connection, the 
veteran must show either (1) trauma has caused a loss of 
substance of the body of the maxilla or mandible, resulting in a 
loss of a tooth or teeth; or (2) disease (such as osteomyelitis, 
but not periodontal disease) has caused a loss of substance of 
the body of the maxilla or mandible, resulting in a loss of 
teeth.  If the veteran is unable to show either condition (or any 
other disorder under Diagnostic Codes 9900-9916), he or she is 
not entitled to compensable service connection.  

The Veteran's service dental records reveal that, at the time of 
his January 1966 initial in-service dental examination, the 
Veteran was missing two teeth in the upper left side of the 
mouth, specifically, the teeth numbered 10 and 16.  However, 
neither the service dental, nor the service medical records show 
any evidence of his having sustained a facial or mouth injury 
resulting in teeth being knocked through his lower lip, and there 
is no evidence that he ever received stitches or sutures to his 
lip, mouth or face.  

In this regard, the Board notes that the Veteran's subsequent 
service dental records show that, in May 1966, tooth number 14, 
in the upper left, was extracted.  Although these records reveal 
that two other teeth (numbered 2 and 3) were also extracted in 
May 1966, these were in the upper right.  Again, however, there 
is no evidence that the removal of any of these teeth was due to 
any type of dental trauma.  

Based on a review of the evidence of record, the Board concludes 
that the Veteran does not have a compensable dental disability.  
He has not submitted any competent (medical) evidence showing 
that he suffers from any of the disabilities included under 38 
C.F.R. § 4.150.  Rather, as noted above, his service dental 
records show no evidence that he sustained a mouth injury 
resulting in injury or loss to his teeth.  Accordingly, the Board 
finds that service connection for trauma to the mouth has not 
been established by the evidence of record.

Based upon the foregoing, the Board concludes that there is no 
basis under the law for the award of compensation for any current 
dental condition.  The Veteran's current dental condition does 
not fall under the categories of compensable dental conditions 
set forth in 38 C.F.R. § 4.150.

The Board also notes in passing that the Veteran has submitted 
personal photographs, including one dated August 1969, purporting 
to show that, because he had missing teeth while on active duty, 
he obviously had sustained a dental injury.  However, as 
previously-discussed, the Veteran's service dental records do in 
fact show that at least two teeth in the upper left side of the 
mouth were missing at the time of his initial service dental 
evaluation, and another tooth in that area was extracted in May 
1966.  Additionally, because there is no medical evidence that 
the extraction of tooth number 14 was due to a disease, in which 
the tooth was lost due to a loss of substance of the body of the 
maxilla or mandible, entitlement to service connection is not 
warranted.

Accordingly, service connection for a dental disability on the 
basis that such is due to dental trauma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt-doctrine.  However, as 
the preponderance of evidence is against the claim, that doctrine 
is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).




ORDER

Entitlement to service connection for COPD, to include as a 
result of asbestos exposure, is denied.

Entitlement to service connection for hepatitis B (claimed as an 
enlarged liver) is denied.

Entitlement to service connection for a dental injury is denied.


REMAND

The Veteran contends that he currently has bilateral hearing loss 
and tinnitus as a result of acoustic trauma during service.  A 
review of the claims folder, however, reveals that additional 
development is necessary in order to adjudicate his claims.  

In this case, the Board notes that there is no evidence in the 
Veteran's service treatment records of any complaints of, 
treatment for, or diagnosis of hearing loss or tinnitus, no 
evidence that either of these conditions had manifested at 
service separation, and no evidence of sensorineural hearing loss 
within one year of separation from service.  Nonetheless, the 
Veteran has submitted a statement from his private physician 
linking his current sensorineural hearing loss and tinnitus to 
noise exposure in service.  Because there is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," but 
there is "insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim," a VA examination 
and opinion as to whether the Veteran's hearing loss disorder and 
tinnitus were either caused or aggravated by active duty service 
are needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  The requirement under the VCAA for warranting 
a VA examination, that the evidence "indicates" that the 
veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

The Board further notes that, although the Veteran has submitted 
a written statement from his physician, there are no treatment 
reports from that physician in the claims folder.  Therefore, on 
remand, an attempt must be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all private health care providers 
that have treated him for his claimed 
bilateral hearing loss and tinnitus since 
separation from service.  After securing the 
necessary releases, the RO should attempt to 
obtain any and all records that have not 
already been associated with the claims 
folder, including those from Dr. Kevin J. 
Donnelly.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.  

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination for the 
purposes of determining the nature, 
approximate onset date and/or etiology of any 
currently-diagnosed hearing disorder, 
including sensorineural hearing loss and 
tinnitus.  Any tests deemed necessary should 
be conducted, and the claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to especially consider and 
comment on the medical report (received 
October 2007) from Dr. Kevin J. Donnelly, who 
opined that the Veteran has sensorineural 
hearing loss and tinnitus due to noise-
induced trauma in service.  The examiner 
should also elicit from the Veteran his 
history of hearing loss symptomatology and 
treatment, and note that, in addition to the 
medical evidence of record, the Veteran's 
statements have been considered.  Following a 
review of the relevant evidence in the claims 
file, and the clinical evaluation, the 
examiner should be asked to indicate whether 
it is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any diagnosed hearing loss 
disorder or tinnitus was either caused or 
aggravated by active duty service.  In 
considering the opinion of Dr. Donnelly, if 
the VA clinician finds that any currently-
diagnosed hearing loss and/or tinnitus is not 
related to service, he or she is asked to 
explain his/her opinion in relation to that 
provided by Dr. Donnelly.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


